Name: 97/278/EC: Commission Decision of 11 April 1997 amending Decisions 95/160/EC, 95/161/EC and 95/168/EC concerning the methods to be used for microbiological testing (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  agricultural activity;  Europe;  animal product
 Date Published: 1997-04-26

 26.4.1997 EN Official Journal of the European Communities L 110/77 COMMISSION DECISION of 11 April 1997 mending Decisions 95/160/EC, 95/161/EC and 95/168/EC concerning the methods to be used for microbiological testing (Text with EEA relevance) (97/278/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (a) (2) and (b) (2) thereof, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (2), as last amended by Directive 96/90/EC (3), and in particular Annex II, Chapter 2, first indent, thereof, Whereas Commission Decision 95/160/EC of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of breeding poultry and day-old chicks for introduction into flocks of breeding poultry or flocks of productive poultry (4) provides in particular for a microbiological test for the examination of the samples; Whereas Commission Decision 95/161/EC of 21 April 1995 establishing additional guarantees regarding salmonella for consignments to Finland and Sweden of laying hens (5) provides in particular for a microbiological test for the examination of the samples; Whereas Commission Decision 95/168/EC of 8 May 1995 establishing, as regards salmonella, additional guarantees for consignments to Finland and Sweden of certain types of eggs intended for human consumption (6) provides in particular for a microbiological test for the examination of the samples; Whereas the Scientific Veterinary Committee in its report of 3 June 1996 has given an opinion concerning microbiological testing methods offering equivalent guarantees; Whereas it is appropriate to amend Decisions 95/160/EC, 95/161/EC and 95/168/EC in order to introduce the possibility to use a microbiological testing method offering equivalent guarantees as the one which is provided for; Whereas the methods described in this Decision take into account the opinion of the Scientific Veterinary Committee; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 95/160/EC, point 3 is replaced by the following: 3. Microbiological test for examination of the samples  Microbiological testing of the samples for salmonella should be carried out to the standard of the International Organization for Standardization ISO 6579:1993 or revised editions, or by the method described by the Nordic Committee on Food Analysis (NMKL method No 71, fourth edition, 1991) or revised editions.  Where the results of analysis are contested between Member States the standard of the International Organization for Standardization ISO 6579:1993 or revised editions should be regarded as the reference method. Article 2 In Annex I to Decision 95/161/EC, point 4 is replaced by the following: 4. Microbiological test for examination of the samples  Microbiological testing of the samples for salmonella should be carried out to the standard of the International Organization for Standardization ISO 6579:1993 or revised editions, or by the method described by the Nordic Committee on Food Analysis (NMKL method No 71, fourth edition, 1991) or revised editions.  Where the results of analysis are contested between Member States the standard of the International Organization for Standardization ISO 6579:1993 or revised editions should be regarded as the reference method. Article 3 In Annex I to Decision 95/168/EC, point 3 is replaced by the following: 3. Microbiological test for examination of the samples  Microbiological testing of the samples for salmonella should be carried out to the standard of the International Organization for Standardization ISO 6579:1993 or revised editions, or by the method described by the Nordic Committee on Food Analysis (NMKL method No 71, fourth edition, 1991) or revised editions.  Where the results of analysis are contested between Member States the standard of the International Organization for Standardization ISO 6579:1993 or revised editions should be regarded as the reference method. Article 4 This Decision is addressed to the Member States. Done at Brussels, 11 April 1997. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 303, 31. 10. 1990, p. 6. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 13, 16. 1. 1997, p. 24. (4) OJ No L 105, 9. 5. 1995, p. 40. (5) OJ No L 105, 9. 5. 1995, p. 44. (6) OJ No L 109, 16. 5. 1995, p. 44.